Title: From George Washington to Colonel William Crawford, 20 February 1777
From: Washington, George
To: Crawford, William

 

Dr Sir
Morristown in New Jersey Feby 20th 1777

Your Letter of the 12th by Mr Ashby came duly to hand. As I am unacquainted with the terms upon which your Regt was raised, it is impossible for me to say any thing on that head. Nor, as you mention your design of attending Congress will it be necessary for me to give any order about the Marching of your Regt as I presume you will be instructed by them.
If the Matter rests with me, I shall be obliged to call them immediately to the Army, because here we have a certainty of their being wanted—greatly wanted. The Call for them on the Ohio is only to be feared. If Congress should order the Regt this Way, or they come in consequence of what I have here said, not a Moment’s time, should be lost in doing of it, as our call for men is urgent.
Peculiarly circumstanced as you are, I shall not object to your taking some reasonable time to settle matters relative to your deceased Brother’s Estate, if your Regt comes this way, altho’ I can assure you that it goes much against my Inclination to part with a good Officer. Your other Field Officers must attend the Regt.
I regret exceedingly the loss of your two Brothers, & thank you for your kind offer of serving me in any business I may have west of the Alleganies, but my time is so constantly taken up & ingrossed by public Matters, that I scarce bestow a thought on my private Affairs beyond my Famy at Mount Vernon. I am very sincerely D. Sir Your obedt Servt

Go: Washington

